                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


NATASHA DEMETRIA DAVIS,

       Plaintiff,
                                                    Case No. 18-10228
v.
                                                    Hon. Marianne O. Battani
COMMISSIONER OF SOCIAL SECURITY,

       Defendant.

_____________________________________/


          OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTION
     AND ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

I.     INTRODUCTION

       Before the Court is an objection (Dkt. 15) filed by Plaintiff Natasha Demetria

Davis to a February 19, 2019 Report and Recommendation (“R & R”) issued by

Magistrate Judge Anthony P. Patti (Dkt. 14). In the R & R, the Magistrate Judge

recommends that the Court deny Plaintiff’s motion for summary judgment (Dkt. 11),

grant the Defendant Commissioner of Social Security’s motion for summary judgment

(Dkt. 13), and affirm the challenged decision of the Defendant Commissioner. For the

reasons discussed below, the Court OVERRULES Plaintiff’s objection and ADOPTS the

Magistrate Judge’s R & R in its entirety.
II.    FACTUAL AND PROCEDURAL BACKGROUND

       Neither party has objected to the Magistrate Judge’s statement of the procedural

history and background facts of this case regarding Plaintiff’s application for

supplemental security income (“SSI”) benefits. Nor do they object to the Magistrate

Judge’s summary of the administrative proceedings and findings of the Administrative

Law Judge (“ALJ”) on Plaintiff’s claim for benefits. Accordingly, the Court adopts these

unchallenged portions of the R & R.

III.   STANDARD OF REVIEW

       A district court must conduct a de novo review of any portion of a magistrate

judge’s R & R to which a party objects. 28 U.S.C. § 636(b)(1). The district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1). The requirement of de novo review “is a

statutory recognition that Article III of the United States Constitution mandates that the

judicial power of the United States be vested in judges with life tenure.” United States v.

Shami, 754 F.2d 670, 672 (6th Cir. 1985). Accordingly, Congress enacted 28 U.S.C. §

636(b)(1) to “insure[ ] that the district judge would be the final arbiter” of matters referred

to a magistrate judge. Flournoy v. Marshall, 842 F.2d 875, 878 (6th Cir. 1988).

       The Court must affirm the decision of the Defendant Commissioner so long as “it

is supported by substantial evidence and was made pursuant to proper legal

standards.” Rogers v. Commissioner of Social Security, 486 F.3d 234, 241 (6th Cir.

2007). “Substantial evidence is defined as more than a scintilla of evidence but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Rogers, 486 F.3d at 241 (internal quotation

                                              2
marks and citation omitted). If the Commissioner’s decision is supported by substantial

evidence, “it must be affirmed even if the reviewing court would decide the matter

differently, and even if substantial evidence also supports the opposite conclusion.”

Cutlip v. Secretary of Health & Human Services, 25 F.3d 284, 286 (6th Cir. 1994)

(citations omitted).

       When determining whether the Defendant Commissioner’s factual findings are

supported by substantial evidence, the Court confines its examination to the

administrative record considered as a whole. Wyatt v. Secretary of Health & Human

Services, 974 F.2d 680, 683 (6th Cir. 1992). There is no requirement, however, that

either the Commissioner or this Court must discuss every piece of evidence in the

record. Kornecky v. Commissioner of Social Security, No. 04-2171, 167 F. App’x 496,

508 (6th Cir. Feb. 9, 2006). Further, in reviewing the Defendant Commissioner’s

resolution of Plaintiff’s claim for benefits, this Court does not “try the case de novo,

resolve conflicts in evidence, or decide questions of credibility.” Bass v. McMahon, 499

F.3d 506, 509 (6th Cir. 2007).

IV.    ANALYSIS

       Plaintiff has lodged a single objection to the R & R. In particular, she broadly

asserts that “both the ALJ and the Magistrate Judge misconstrued medical evidence

and testimony” in the administrative record, which in turn has resulted in the Magistrate

Judge “incorrectly” concluding that the ALJ’s decision is supported by substantial

evidence. (Dkt. 15, Plaintiff’s Objections at 5.) In support of this challenge, Plaintiff

points to her own testimony at the administrative hearing, as well as her subjective

complaints as recounted in function and disability reports. (See id. at 4-5.)

                                              3
       As Defendant correctly observes in response, however, Plaintiff’s objection rests

on a “cut and paste” characterization of the record that is repeated “verbatim from the

statement of facts set out in her [summary judgment] brief.” (Dkt. 16, Defendant’s

Response at 2.) Beyond this, Plaintiff offers only a boilerplate recitation of the

governing law, followed by the conclusory assertion that the ALJ “inadequate[ly]”

addressed “Plaintiff’s many severe conditions.” (Plaintiff’s Objections at 3-6.)

       In the R & R, the Magistrate Judge carefully reviewed the ALJ’s decision and

determined that it was supported by substantial evidence in the administrative record.

(See R & R at 12-18.) Plaintiff has not even attempted to identify any purported

deficiencies in this analysis. Where, as here, a party’s objection to an R & R is

“summary in nature, with no specificity at all,” and this objection fails to “address the

findings of the magistrate” or “specify the findings that [the objecting party] believe[s]

[a]re in error,” the Sixth Circuit has held that such a submission does not qualify as the

“specific written objection[]” demanded under Fed. R. Civ. P. 72(b)(2) and this Circuit’s

precedents. Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995); see also Howard v.

Secretary of Health & Human Services, 932 F.2d 505, 509 (6th Cir. 1991) (“A general

objection to the entirety of the magistrate’s report has the same effects as would a

failure to object.”). Similarly, to the extent that Plaintiff has merely “rebranded” an

argument from her summary judgment motion as an objection to the R & R, without “any

effort to identify any specific errors in the Magistrate Judge’s analysis that, if corrected,

might warrant a different outcome,” this is “tantamount to an outright failure to lodge

objections to the R & R.” Wallace v. Commissioner of Social Security, No. 15-11839,



                                              4
2016 WL 4409062, at *2 (E.D. Mich. Aug. 19, 2016) (internal quotation marks and

citation omitted). Accordingly, the Court declines to address Plaintiff’s objection.

V.       CONCLUSION

         The Court has reviewed de novo the entire record and the pleadings, giving

particular attention to those portions of the record relevant to Plaintiff's objection. 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). For the reasons stated above, the

Court ADOPTS the Magistrate Judge’s February 19, 2019 report and recommendation

(Dkt. 14) in its entirety, and OVERRULES Plaintiff's March 5, 2019 objection to the

report and recommendation (Dkt. 15). Accordingly, Plaintiff’s motion for summary

judgment (Dkt. 11) is DENIED, Defendant’s motion for summary judgment (Dkt. 13) is

GRANTED, and the challenged decision of the Defendant Commissioner is AFFIRMED

pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.

Date: March 25, 2019                                                s/Marianne O. Battani
                                                                    MARIANNE O. BATTANI
                                                                    United States District Judge



                                                 CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing Order was served upon counsel of record via the Court's ECF System to their
respective email addresses or First Class U.S. mail to the non-ECF participants on March 25, 2019.


                                                                              s/ Kay Doaks
                                                                              Case Manager




                                                              5
